Citation Nr: 1100464	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for compensation under 
38 C.F.R. § 1151 for vascular disease, left lower extremity, 
status post arterial bypass graft and toe amputation, with nerve 
damage, for accrued benefits purposes.

2.  Entitlement to service connection for compensation under 
38 C.F.R. § 1151 for cognitive dysfunction for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from July 1944 to June 1945.  
He died on July [redacted], 2005.  The Appellant is his widow.  This 
matter comes to the Board of Veterans' Appeals (Board) on appeal 
from an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

In August 2005, the Appellant submitted a claim of entitlement to 
Dependency and Indemnity Compensation under the provisions of 38 
U.S.C.A. § 1151 for the death of the Veteran, which was denied in 
March 2006.  After perfecting an appeal of this decision, the 
Board denied the claim in July 2009; no appeal followed.  

In January 2004, the Veteran submitted a claim of entitlement to 
compensation under 38 C.F.R. § 1151 for vascular disease, left 
lower extremity, status post arterial bypass graft and toe 
amputation, with nerve damage, and a claim of entitlement to 
service connection for compensation under 38 C.F.R. § 1151 for 
cognitive dysfunction.  These claims were denied in October 2004; 
the Veteran filed a notice of disagreement in February 2005.  On 
July [redacted], 2005, the Veteran died.  The Appellant is the Veteran's 
widow and she is pursuing the Veteran's January 2004 claims for 
accrued benefits purposes.  38 U.S.C.A. 5121 (West 2002); 38 
C.F.R. § 3.1000 (2010); see Zevalkink v. Brown, 102 F.3d 1242 
(Fed. Cir. 1996) (noting that an accrued benefits claim is 
derivative of the Veteran's claim).  In August 2007, the 
Appellant's accrued benefits claims were denied.  In April 2009, 
she perfected an appeal.  Pursuant to the appeal with regard to 
the accrued benefits, the Appellant requested a Board hearing.  

In October 2010, the Board held a hearing, but heard testimony 
only as to the issue of entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1151 for the 
death of the Veteran.  Consequently, a claim to reopen the 
issue of entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1151 
for the death of the Veteran has been raised by the 
record, but has not been adjudicated by the RO.  
Therefore, it is referred to the RO for appropriate 
action.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

As noted above, in January 2004, the Veteran submitted a claim of 
entitlement to compensation under 38 C.F.R. § 1151 for vascular 
disease, left lower extremity, status post arterial bypass graft 
and toe amputation, with nerve damage, and a claim of entitlement 
to service connection for compensation under 38 C.F.R. § 1151 for 
cognitive dysfunction.  These claims were denied in October 2004; 
the Veteran filed a notice of disagreement in February 2005.  On 
July [redacted], 2005, the Veteran died.  The Appellant is the Veteran's 
widow and she is pursuing the Veteran's January 2004 claims for 
accrued benefits purposes.  38 U.S.C.A. 5121 (West 2002); 38 
C.F.R. § 3.1000 (2010); see Zevalkink v. Brown, 102 F.3d 1242 
(Fed. Cir. 1996) (noting that an accrued benefits claim is 
derivative of the Veteran's claim).  

In August 2007, the Appellant's accrued benefits claims were 
denied.  In April 2009, she perfected an appeal.  In her 
substantive appeal, the Appellant indicated that she wanted to be 
scheduled for a Board hearing.  In October 2010, a Board hearing 
was conducted, but the Appellant's testimony was limited to a 
claim of entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1151 for the death of the 
Veteran.  As such, the Appellant has not been afforded a Board 
hearing pursuant to the accrued benefit claims currently on 
appeal.  Consequently, to accord the Appellant due process, the 
case must be remanded for a hearing before the Board.  38 C.F.R. 
§ 3.103(c) (2010).


Accordingly, the case is remanded for the following action:

The RO must schedule the Appellant for a 
hearing before the Board with respect to her 
accrued benefit claims currently on appeal.  
Thereafter, the appeal must be returned to 
the Board for appellate review.  If the 
Appellant no longer desires a hearing before 
the Board in these matters, she must notify 
the RO promptly.  See 38 C.F.R. § 20.702(e) 
(2010).

No action is required by the Appellant until she receives further 
notice; however, she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

